In an action to foreclose a mortgage on real property, defendants Noe and Susanna Gutierrez appeal from an order of the Supreme Court, Kings *697County (Meyerson, J.), entered July 9, 1984, which, inter alia, denied their motion to vacate a judgment of foreclosure entered upon their default and granted plaintiffs motion for a writ of assistance to gain entry to the subject premises.
Order affirmed, with costs.
We agree with Special Term’s finding that appellants were properly served pursuant to CPLR 308 (2). Appellants’ attack upon the veracity of plaintiff’s process server is without merit in view of the hearing court’s finding that he was credible, which may be inferred from its decision and which must be considered controlling on appeal (see, Altman v Wallach, 104 AD2d 391, 392). The other issues presented on appeal are without merit. Gibbons, J. P., Bracken, Rubin and Kunzeman, JJ., concur.